UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 28, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16255 JOHNSON OUTDOORS INC. (Exact name of registrant as specified in its charter) Wisconsin 39-1536083 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 555 Main Street, Racine, Wisconsin 53403 (Address of principal executive offices, including zip code) (262) 631-6600 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Class A Common Stock, $.05 par value per share NASDAQ Global MarketSM Securities registered pursuant to section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes[] No[ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes[] No[ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ X] No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K, or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer [] Accelerated Filer [X] Non-Accelerated Filer [ ] (do not check if a smaller reporting company) Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[] No[ X ] As of November 30, 2012, 8,679,313 shares of Class A and 1,213,664 shares of Class B common stock of the registrant were outstanding. The aggregate market value of voting and non-voting common stock of the registrant held by nonaffiliates of the registrant was approximately $89,969,358 on March 30, 2012 (the last business day preceding the registrant’s most recently completed second quarter) based on approximately 3,960,699 shares of Class A common stock held by nonaffiliates. For purposes of this calculation only, shares of all voting stock are deemed to have a market value of $19.10 per share, the closing price of the Class A common stock as reported on the NASDAQ Global MarketSM on March 30, 2012. Shares of common stock held by any executive officer or director of the registrant (including all shares beneficially owned by the Johnson Family) have been excluded from this computation because such persons may be deemed to be affiliates. This determination of affiliate status is not a conclusive determination for other purposes. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2013 Annual Meeting of the Shareholders of the Registrant are incorporated by reference into Part III of this report. As used in this report, the terms “we,” “us,” “our,” “Johnson Outdoors” and the “Company” mean Johnson Outdoors Inc. and its subsidiaries collectively, unless the context indicates another meaning. TABLE OF CONTENTS Page Business 1 Risk Factors 8 Unresolved Staff Comments 12 Properties 13 Legal Proceedings 13 Mine Safety Disclosures 13 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Selected Financial Data 16 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Quantitative and Qualitative Disclosures about Market Risk 28 Financial Statements and Supplementary Data 28 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 Controls and Procedures 28 Other Information 29 Directors, and Executive Officers and Corporate Governance 29 Executive Compensation 29 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 29 Certain Relationships and Related Transactions, and Director Independence 30 Principal Accountant Fees and Services 30 Exhibits and Financial Statement Schedules 30 Signatures 31 Exhibit Index 33 Consolidated Financial Statements F-1 Forward Looking Statements Certain matters discussed in this Form 10-K are “forward-looking statements,” and the Company intends these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and is including this statement for purposes of those safe harbor provisions. These forward-looking statements can generally be identified as such because they include phrases such as the Company “expects,” “believes,” “anticipates,” “intends” or other words of similar meaning. Similarly, statements that describe the Company’s future plans, objectives or goals are also forward-looking statements. Such forward-looking statements are subject to certain risks and uncertainties which could cause actual results or outcomes to differ materially from those currently anticipated. Factors that could affect actual results or outcomes include the matters described under the caption “Risk Factors” in Item1A of this report and the following:changes in economic conditions, consumer confidence levels and discretionary spending patterns in key markets; the Company’s success in implementing its strategic plan, including its targeted sales growth platforms and focus on innovation; litigation costs related to actions of and disputes with third parties, including competitors; the Company’s continued success in working capital management and cost-structure reductions; the Company’s ongoing success in meeting financial covenants in its credit agreements with its lenders; the Company’s success in integrating strategic acquisitions; the risk of future writedowns of goodwill or other long-lived assets; the ability of the Company's customers to meet payment obligations; movements in foreign currencies, interest rates or commodity costs; fluctuations in the prices of raw materials or the availability of raw materials used by the Company; the success of the Company’s suppliers and customers; the ability of the Company to deploy its capital successfully; unanticipated outcomes related to outsourcing certain manufacturing processes; unanticipated outcomes related to litigation matters; and adverse weather conditions. Shareholders, potential investors and other readers are urged to consider these factors in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements. The forward-looking statements included herein are only made as of the date of this filing. The Company assumes no obligation, and disclaims any obligation, to update such forward-looking statements to reflect subsequent events or circumstances. Trademarks We have registered the following trademarks, which may be used in this report: Minn Kota®, Cannon®, Humminbird®, LakeMaster®, Silva®, Eureka!®, Tech4O™, Jetboil ®, Geonav®, Old Town®, Ocean Kayak™, Necky®, Extrasport®, Carlisle®, Scubapro®, UWATEC® and SUBGEAR®. PART I ITEM 1.BUSINESS Johnson Outdoors is a leading global manufacturer and marketer of branded seasonal, outdoor recreation products used primarily for fishing from a boat, diving, paddling, hiking and camping. The Company’s portfolio of well-known consumer brands has attained leading market positions due to continuous innovation, marketing excellence, product performance and quality.Company values and culture support innovation in all areas, promoting and leveraging best practices and synergies within and across its subsidiaries to advance the Company’s strategic vision set by executive management and approved by the Board of Directors.The Company is controlled by Helen P. Johnson-Leipold (Chairman and Chief Executive Officer), members of her family and related entities. The Company was incorporated in Wisconsin in 1987 as successor to various businesses. Marine Electronics The Company’s Marine Electronic segment brands are: Minn Kota battery-powered fishing motors for quiet trolling or primary propulsion; Humminbird sonar and GPS equipment for fishfinding and navigation and Cannon downriggers for controlled-depth fishing.In 2011, the Company acquired the LakeMaster brand of high-definition lake charts.In 2012, the Company made a decision to extend its Humminbird brand to deep water navigation systems resulting in the discontinuation of the Geonav brand. Marine Electronics brands and related accessories are sold across the globe, with approximately 85% of sales coming from North America through large outdoor specialty retailers, such as Bass Pro Shops and Cabela’s; large retail store chains; marine products distributors; international distributors, original equipment manufacturers (OEM) of boat brands such as Tracker, Skeeter and Ranger; and internet retailers and distributors. Marine Electronics has achieved market share gains by focusing on product innovation, quality products and effective marketing.Such consumer marketing and promotion activities include: product placements on fishing-related television shows; print advertising and editorial coverage in outdoor, general interest and sport magazines; professional angler and tournament sponsorships; packaging and point-of-purchase materials and offers to increase consumer appeal and sales; branded websites; social media networks; and online promotions. Outdoor Equipment The Company’s Outdoor Equipment segment brands are:Eureka! consumer, commercial and military tents and accessories, sleeping bags, camping furniture and other recreational camping products; Silva field compasses and digital instruments; and Tech40 performance measurement instruments. Eureka! consumer tents, sleeping bags, camping furniture and other recreational camping products are mid- to high-price range products sold in the U.S. and Canada through independent sales representatives, primarily to camping and backpacking specialty stores, sporting goods stores, catalog and mail order houses and through internet retailers. Marketing of the Company’s tents, sleeping bags and other recreational camping products is focused on building the Eureka! brand name and establishing the Company as a leader in tent design and innovation. The Company’s camping tents and sleeping bags are produced by third party manufacturing sources in Asia.Eureka! camping products are sold under license in Japan, Australia and Europe. Eureka! commercial tents include party tents and accessories, sold primarily to general rental stores, and other commercial tents and accessories sold directly to tent erectors. The Company’s commercial tent products range from 10’x10’ canopies to 120’ wide pole tents and other large scale frame structures and are primarily manufactured by the Company at the Company’s Binghamton, New York location. 2 Commercial tent accessories include lighting systems, interior lining options, and mounting brackets that allow the interior of the tents to be customized to suit the occasion.The Company believes there is a niche market for commercial tents outfitted with common, easy to use accessories. Eureka! also designs and manufactures large, heavy-duty tents and lightweight backpacking tents for the military at its Binghamton, New York location. Tents produced for military use in the last twelve months include modular general purpose tents, rapid deployment shelters and various lightweight one and two person tents. The Company manufactures military tent accessories like fabric floors and insulated thermal liners and is also a subcontract manufacturer for other providers of military tents. Silva field compasses are manufactured by the Company and marketed exclusively in North America where the Company owns Silva trademark rights. Tech40 digital instruments and other branded products are manufactured by third parties and are primarily sold in the North American market. Watercraft The Company’s Watercraft segment designs and markets Necky high performance sea touring kayaks; sit on top Ocean Kayaks; and Old Town canoes and kayaks for family recreation, touring and tripping.With the exception of Necky fiberglass boats, these brands are manufactured at the Company’s facility in Old Town, Maine. The Company uses a rotational molding process for manufacturing polyethylene kayaks and canoes to compete in the high volume, low and mid price range of the market. The Company uses a thermo-form molding process in the manufacturing of lower priced models.The Company also markets canoes built from Royalex, a composite material comprising an outer layer of vinyl and hard acrylonitrile butadiene styrene plastic (ABS) and an inner layer of ABS foam bonded together by heat treatment, and wood.The Company’s United States warehouse and distribution center for all of its Watercraft brands is also located in Old Town, Maine. Watercraft accessory brands, including Extrasport personal flotation devices and Carlisle branded paddles, are produced primarily by third-party sources.The Company manufactures its Pacific brand kayaks in New Zealand and contracts for manufacturing of Watercraft products with third parties in New Hampshire and the Czech Republic. The Company’s kayaks, canoes and accessories are sold through multiple channels in the U.S., Europe and the Pacific Basin with an emphasis on independent specialty retailers and large outdoor retailers such as Bass Pro Shops and Cabela’s. The Company’s Watercraft business competes in this segment by introducing product innovations, creating quality products and by focusing on the product-specific needs of each marketing channel.Consumer marketing and promotion activities include: print advertising and editorial coverage in outdoor, general interest and sport magazines; direct marketing; branded websites and social media networks. Diving The Company manufactures and markets underwater diving products for recreational divers, which it sells and distributes under the SCUBAPRO and SUBGEAR brand names. The Company markets a complete line of underwater diving and snorkeling equipment, including regulators, buoyancy compensators, dive computers and gauges, wetsuits, masks, fins, snorkels and accessories. SCUBAPRO diving equipment is marketed to the premium segment of the market for both diving enthusiasts and more advanced divers. SUBGEAR products are marketed to the value conscious recreational diver seeking quality and performance at an attractive price. Products are sold via select distribution to independent specialty dive stores worldwide. These specialty dive stores sell the Company’s products over the counter as well as through their own websites.In addition, they generally provide a wide range of services to divers, including regular maintenance, product repair, diving education and travel programs.The Company also sells diving gear to dive training centers, aquariums, resorts and armed forces around the world. The Company focuses on maintaining and extending the SCUBAPRO brand as the market leader in innovation and quality. The SCUBAPRO brand is positioned to incorporate the Company’s latest innovations and designs.The SUBGEAR brand benefits from sharing SCUBAPRO’s experienced research and development teams.This two brand strategy and product positioning is driven by product feature and differentiation, price point and design.SUBGEAR is a full line brand with an emphasis on life support and an even broader range of soft goods for the global market.SCUBAPRO and SUBGEAR brands have been extended to include dive computers which had previously been marketed under the UWATEC brand. 3 The Company’s consumer communication focuses on building brand awareness and highlighting exclusive product features and consumer benefits of the SCUBAPRO and SUBGEAR product lines. The Company’s communication and distribution strategies reinforce the SCUBAPRO brand’s position as the industry’s quality and innovation leader. The Company markets its equipment in diving magazines, via websites and through information and displays in dive specialty stores. SUBGEAR’S full line ofdive equipment and accessories compete in the mid-market on the basis of quality and performance at an affordable price. The Company manufactures regulators, dive computers, gauges, and instruments at its Italian and Indonesian facilities.The Company sources buoyancy compensators, neoprene goods, plastic products, proprietary materials, and other components from third parties. Financial Information for Business Segments As noted above, the Company has four reportable business segments. See Note 12 to the consolidated financial statements included elsewhere in this report for financial information concerning each business segment. International Operations See Note 12 to the consolidated financial statements included elsewhere in this report for financial information regarding the Company’s domestic and international operations. See Note 1, subheading “Foreign Operations and Related Derivative Financial Instruments,” to the consolidated financial statements included elsewhere in this report for information regarding risks related to the Company’s foreign operations. Research and Development The Company commits significant resources to new product research and development in each of its business segments.Marine Electronics conducts its product research, design, engineering and software development activities at its locations in Mankato and Little Falls, Minnesota; Alpharetta, Georgia; Eufaula, Alabama; and Shanghai, China.Diving maintains research and development facilities in Zurich, Switzerland and Casarza Ligure, Italy.Research and development activities for Watercraft are performed in Bellingham, Washington and Old Town, Maine.Product research, design and innovation for Outdoor Equipment products are conducted at the Company's Binghamton, New York location. The Company expenses research and development costs as incurred, except for software development for new electronics products and bathymetry data collection and processing.These costs are capitalized once technological feasibility is established and then amortized over the expected useful life of the software or database. The amounts expensed by the Company in connection with research and development activities for each of the last three fiscal years are set forth in the Company’s Consolidated Statements of Operations included elsewhere in this report. Industry and Competitive Environment The Company believes its products compete favorably on the basis of product innovation, product performance and marketing support and, to a lesser extent, price. Marine Electronics: Minn Kota’s main competitors in the electric trolling motors business are Motor Guide, owned by Brunswick Corporation, and private label branded motors sourced primarily from manufacturers in Asia.Competition in this business is focused on technological innovation, product quality and durability as well as product benefits and features for fishing. Humminbird’s main competitors in the market for on-boat electronics used in deep water (i.e. the Great Lakes and oceans)are Raymarine, Simrad, Furuno and Garmin.Lowrance and Garmin are Humminbird’s primary competitors for products used on freshwater inland lakes.Competition in this business is primarily focused on the quality of sonar imaging and display, easy to use graphical interfaces as well as the integration of mapping and GPS technology. 4 Cannon’s main competitors in the downrigger market are Big Jon, Walker and Scotty. Competition in this business primarily focuses on ease of operation, speed and durability. LakeMaster’s main competitors in the lake chart market are Navionics and Jeppesen.Competition in this business focuses primarily on quality of data and quantity of available charts for inland lakes and ocean shoreline. Outdoor Equipment: The Company’s outdoor equipment brands and products compete in the sporting goods and specialty segments of the outdoor equipment market. Competitive brands with a strong position in the sporting goods channel include Coleman and private label brands. The Company also competes with specialty companies such as Kelty, The North Face and Marmot on the basis of materials and innovative designs for consumers who want performance products priced at a value. The Company’s competitors in the Commercial tent market include Anchor Industries and Aztec for tension, frame and canopy tents.Competition in the commercial tent business is based on price, quality, structure, styling, ease of installation and technical support. The Company sells military tents to prime vendors and third party distributors who hold supply contracts primarily with the U.S. Government.Such supply contracts can be for commercial off-the-shelf products in addition to products required to be built to unique specifications.Competitors in the military tent business include HDT, DHS Systems, Alaska Structures,Camel, Outdoor Venture, and Diamond Brand. Watercraft: The Company primarily competes in the kayak and canoe product categories of the paddlesports market. The Company’s main competitors in this market are Confluence Watersports, Pelican, Wenonah Canoe, Jackson Kayak and Legacy Paddlesports, each of which competes on the basis of their product’s design, performance, quality and price. Diving: The main competitors in Diving include Aqualung Group, Suunto and Mares.Competitive advantage in the life support product category of this segment, which consists of regulators, dive computers, and buoyancy compensators, is a function of product innovation, performance, quality and safety. Competition in the general diving product category of fins, masks, snorkels and wetsuits is characterized by low barriers to entry and numerous competitors who compete on the basis of product innovation, performance, quality and price. Backlog Unfilled orders for future delivery of products totaled approximately $41.7 million at September 28, 2012.For the majority of its products, the Company’s businesses do not receive significant orders in advance of expected shipment dates, with the exception of the military tent business which has orders outstanding based on contractual agreements. Employees At September 28, 2012, the Company had approximately 1,100 regular, full-time employees. The Company considers its employee relations to be excellent. Temporary employees are utilized primarily to manage peaks in the seasonal manufacturing of products. Patents, Trademarks and Proprietary Rights The Company owns various patents covering the Humminbird Side Imagingä sonar technology used in its fishfinder products.Side Imagingä sonar technology is used across a broad range of the Company’s Humminbird product portfolio and has been a key driver behind the brand’s growth over the past four years.The Company also holds various patents for diving products and electric motors, amongst other products, and regularly files applications for patents. The Company has numerous trademarks and trade names which it considers important to its business, many of which are noted in this report. Historically, the Company has vigorously defended its intellectual property rights and expects to continue to do so. 5 Supply Chain and Sourcing of Materials The Company manufactures some products that use materials that, due to geographical distance, limited supplier capacity or competing demands for such materials, are only available in a cost effective manner from a single vendor or require the Company to place orders several months in advance of required delivery. In the past, the Company has experienced product and component shortages in its Marine Electronics and Diving businesses.The Company mitigates such product availability and supply chain risks through purchase of safety stocks, forecast-based supply contracts, and to a lesser extent with just in time inventory deliveries or supplier-owned inventory located close to the Company’s manufacturing locations.The Company strives to balance the businesses’ need to maintain adequate inventory levels with the cost of holding such inventory by manufacturing to forecast for high volume products, utilizing build-to-order strategies wherever possible, and by having contract manufactured products delivered to customers directly from the supplier.The Company also seeks to manage its inventory through on-going product design and logistical initiatives with its suppliers to reduce lead times. As military contracts require utilization of domestic suppliers, the Company is limited to key vendors for materials used in its military tent business. Interruption or loss in the availability of these materials could have a material adverse impact on the sales and operating results of the Company’s Outdoor Equipment business. A significant driver of the delivered cost of the Company’s watercraft products is fuel prices.The Company seeks to mitigate this cost through negotiated fuel surcharge rates with its shipping firms and by optimizing the loads and routing of its deliveries to customers. Most of the Company’s products are made using materials that are generally in adequate supply and are available from a variety of third party suppliers. Seasonality The Company’s products are outdoor recreation-related, which results in seasonal variations in sales and profitability. This seasonal variability is due to customers’ increasing their inventories in the quarters ending March and June, the primary selling season for the Company’s outdoor recreation products, with lower inventory volumes during the quarters ending September and December. The Company mitigates the seasonality of its businesses somewhat by encouraging customers to purchase and take delivery of products more evenly through the year.The following table shows, for the past three fiscal years, the total net sales and operating profit or loss of the Company for each quarter, as a percentage of the total year. Year Ended 2012 2011 2010 Quarter Ended Net Sales Operating Profit Net Sales Operating Profit Net Sales Operating Profit December 19% -17% 19% -8% 18% -24% March 31% 65% 32% 65% 30% 55% June 31% 66% 30% 67% 32% 92% September 19% -14% 19% -24% 20% -23% 100% 100% 100% 100% 100% 100% Environment and Climate Change The Company is subject to various supra national, federal, state and local environmental laws, ordinances, regulations, and other requirements of governmental authorities.We believe we comply with such laws and regulations.Expenditures on environmental compliance have not had, and we believe in the future, will not have, a material effect on the Company’s capital expenditures, earnings or competitive position.We do not believe that any direct or indirect consequences of legislation related to climate change will have a material effect on our operating costs, facilities or products. 6 Available Information The Company maintains a website at www.johnsonoutdoors.com. On its website, the Company makes available, free of charge, its Annual Report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports, as soon as reasonably practical after the reports have been electronically filed or furnished to the Securities and Exchange Commission. In addition, the Company makes available on its website, free of charge, its (a) proxy statement for its annual meeting of shareholders; (b) Code of Business Conduct; (c) Code of Ethics for its Chief Executive Officer and Senior Financial and Accounting Officers; and (d) the charters for the following committees of the Board of Directors: Audit; Compensation; Executive; and Nominating and Corporate Governance. Except as specifically provided herein, the Company is not including the information contained on or available through its website as a part of, or incorporating such information by reference into, this Annual Report on Form 10-K. This report includes all material information about the Company that is included on the Company’s website and is otherwise required to be included in this report.Copies of any materials the Company files with the Securities and Exchange Commission (SEC) can also be obtained free of charge through the SEC’s website at www.sec.gov.The SEC’s Public Reference Room can be contacted at treet, N.E., Washington, D.C. 20549, or by calling 1 (800) 732-0330. 7 ITEM 1A.RISK FACTORS The risks described below are not the only risks we face. Additional risks that we do not yet know of or that we currently think are immaterial may also impair our future business operations. If any of the events or circumstances described in the following risks actually occur, our business, financial condition or results of operations could be materially adversely affected. In such cases, the trading price of our common stock could decline. Our net sales and profitability depend on our ability to continue to conceive, design and market products that appeal to our consumers. Our business depends on our ability to continue to conceive, design, manufacture and market new products and upon continued market acceptance of our product offering. Rapidly changing consumer preferences and trends make it difficult to predict how long consumer demand for our existing products will continue or what new products will be successful. A decline in consumer demand for our products, our failure to develop new products on a timely basis in anticipation of changing consumer preferences or the failure of our new products to achieve and sustain consumer acceptance could reduce our net sales and profitability. Competition in our markets could reduce our net sales and profitability. We operate in highly competitive markets. We compete with several large domestic and foreign companies such as Brunswick, Lowrance, Garmin, Confluence and Aqualung/U.S. Divers, with private label products sold by many of our retail customers and with other producers of outdoor recreation products. Some of our competitors have longer operating histories, stronger brand recognition and greater financial, technical, marketing and other resources than us. In addition, we may face competition from new participants in our markets because the outdoor recreation product industries have limited barriers to entry. We experience price competition for our products, and competition for shelf space at retailers, all of which may increase in the future. If we cannot compete in our product markets successfully in the future, our net sales and profitability will likely decline. General economic conditions affect the Company’s results. Our revenues are affected by economic conditions and consumer confidence worldwide, but especially in the United States and Europe.In times of economic uncertainty, consumers tend to defer expenditures for discretionary items, which affects demand for our products.Moreover, our businesses are cyclical in nature, and their success is impacted by general economic conditions and specific economic conditions affecting the regions and markets we serve, the overall level of consumer confidence in the economy and discretionary income levels.Any substantial deterioration in general economic conditions that diminish consumer confidence or discretionary income can reduce our sales and adversely affect our financial results.Moreover, declining economic conditions create the potential for future impairments of goodwill and other intangible and long-lived assets that may negatively impact our financial condition and results of operations. The impact of weak consumer credit markets,corporate restructurings, layoffs, continued high unemployment rates, declines in the value of investments and residential real estate, higher fuel prices and increases in federal and state taxation all can negatively affect our operating results. Intellectual property disputes relating to our products could increase our costs. Our industry is susceptible to litigation regarding patent infringement and infringement of other intellectual property rights. We could be either a plaintiff or a defendant in trademark, patent and/or other intellectual property infringement or misappropriation claims and claims of breach of license from time to time. The prosecution or defense of any intellectual property litigation is both costly and disruptive of the time and resources of our management, even if the claim or defense against us is without merit. We could also be required to pay substantial damages or settlement costs to resolve intellectual property litigation. Furthermore, we may rely on trade secret law to protect technologies and proprietary information that we cannot or have chosen not to patent. Trade secrets, however, are difficult to protect. Although we attempt to maintain protection through confidentiality agreements with necessary personnel, contractors and consultants, we cannot guarantee that such contracts will not be breached. Further, confidentiality agreements may conflict with other agreements which personnel, contractors and consultants have signed with prior employers or clients. In the event of a breach of a confidentiality agreement or the divulgence of proprietary information, we may not have adequate legal remedies to maintain our trade secret protection. Litigation to determine the scope of intellectual property rights, even if ultimately successful, could be costly and could divert management’s attention away from the Company’s business.Any of these negative events could adversely affect our profitability or operating results. 8 Impairment charges could impact our future financial position and results of operations. We test our goodwill and other long-lived assets for impairment on an annual basis or when an event occurs that might reduce the fair value of the reporting unit or applicable asset or group of assets below its carrying value. Various uncertainties, including significant adverse changes in business climate, adverse actions by regulators, unanticipated competition, loss of key customers or changes in consumer preferences could impact the expected cash flows to be generated by an asset or group of assets, and may result in an impairment of those assets.Although any such impairment charge would be a non-cash expense, any impairment of our assets could materially increase our expenses and reduce our profitability. Sales of our products are seasonal, which causes our operating results to vary from quarter to quarter. Sales of our products are seasonal. Historically, our net sales and profitability have peaked in the second and third fiscal quarters due to the buying patterns of our customers for our products. Seasonal variations in operating results may also cause us to increase our debt levels and interest expense primarily in the second and third fiscal quarters as we fund our working capital requirements. The trading price of shares of our common stock fluctuates and investors in our common stock may experience substantial losses. The trading price of our common stock has been volatile and may continue to be volatile in the future. The trading price of our common stock could decline or fluctuate in response to a variety of factors, including: ● the timing of our announcements or those of our competitors concerning significant product developments, acquisitions or financial performance; ● fluctuation in our quarterly operating results; ● substantial sales of our common stock; ● general stock market conditions; or ● other economic or external factors. You may be unable to sell your stock at or above your purchase price. A limited number of our shareholders can exert significant influence over the Company. As of November 30, 2012, Helen P. Johnson-Leipold, members of her family and related entities (hereinafter the Johnson Family), held approximately 77% of the voting power of both classes of our common stock taken as a whole. This voting power would permit these shareholders, if they chose to act together, to exert significant influence over the outcome of shareholder votes, including votes concerning the election of directors, by-law amendments, possible mergers, corporate control contests and other significant corporate transactions.Moreover, certain members of the Johnson Family have entered into a voting trust agreement covering approximately 96% of our outstanding class B common shares.This voting trust agreement permits these shareholders, if they continue to choose to act together, to exert significant influence over the outcome of shareholder votes, including votes concerning the election of directors, by-law amendments, possible mergers, corporate control contests and other significant corporate transactions. We may experience difficulties in integrating strategic acquisitions. We have, as part of our strategy, historically pursued strategic acquisitions.The pursuit of future growth through acquisitions, including participation in joint ventures, involves significant risks that could have a material adverse effect on our business.Risks associated with integrating strategic acquisitions include: ● the acquired business may experience losses which could adversely affect our profitability; ● unanticipated costs relating to the integration of acquired businesses may increase our expenses and reduce our profitability; ● possible failure to obtain any necessary consents to the transfer of licenses or other agreements of the acquired company; 9 ● possible failure to maintain customer, licensor and other relationships of the acquired company after the closing of the transaction with the acquired company; ● difficulties in achieving planned cost savings and synergies may increase our expenses; ● diversion of our management’s attention could impair their ability to effectively manage our other business operations; and ● unanticipated management or operational problems or liabilities may adversely affect our profitability and financial condition. We are dependent upon certain key members of management. Our success will depend to a significant degree on the abilities and efforts of our senior management. Moreover, our success depends on our ability to attract, retain and motivate qualified management, marketing, technical and sales personnel. These people are in high demand and often have competing employment opportunities. The labor market for skilled employees is highly competitive and we may lose key employees or be forced to increase their compensation to retain these people. Employee turnover could significantly increase our training and other related employee costs. The loss of key personnel, or the failure to attract qualified personnel, could have a material adverse effect on our business, financial condition or results of operations. Sources of and fluctuations in market prices of raw materials can affect our operating results. The primary raw materials we use in manufacturing our products are metals, resins and packaging materials. These materials are generally available from a number of suppliers, but we have chosen to concentrate our sourcing with a limited number of vendors for each commodity or purchased component. We believe our sources of raw materials are reliable and adequate for our needs. However, the development of future sourcing issues related to the availability of these materials as well as significant fluctuations in the market prices of these materials may have an adverse effect on our financial results. Our profitability is also affected by significant fluctuations in the prices of the raw materials we use in our products, including the effect of fluctuations in foreign currency exchange rates on raw materials and purchased components. We may not be able to pass along any price increases in our raw materials or other component costs to our customers. As a result, an increase in the cost of raw materials, labor or other costs associated with the manufacturing of our products could increase our costs of sales and reduce our gross margins. Currency exchange rate fluctuations could adversely affect the Company’s results. We have significant foreign operations, for which the functional currencies are denominated primarily in euros, Swiss francs, Japanese yen and Canadian dollars. As the values of the currencies of the foreign countries in which we have operations increase or decrease relative to the U.S. dollar, the sales, expenses, profits, losses, assets and liabilities of our foreign operations, as reported in our consolidated financial statements, increase or decrease, accordingly. Approximately 23% of our revenues for the year ended September 28, 2012 were denominated in currencies other than the U.S. dollar. Approximately 12% were denominated in euros, with the remaining 11% denominated in various other foreign currencies. We may mitigate a portion of the fluctuations in certain foreign currencies through the purchase of foreign currency swaps, forward contracts and options to hedge known commitments denominated in foreign currencies or to reduce the risk of changes in foreign currency exchange rates on foreign currency borrowings. Because we rely on foreign suppliers and we sell products in foreign markets, we are susceptible to numerous international business risks that could increase our costs or disrupt the supply of our products. Our international operations subject us to risks, including: ● economic and political instability; ● restrictive actions by foreign governments; ● opportunity costs and reputational damage related to the presence of counterfeit versions of the Company’s products in such foreign markets; ● greater difficulty enforcing intellectual property rights and weaker laws protecting intellectual property rights; ● changes in import duties or import or export restrictions; ● timely shipping of product and unloading of product, including the timely rail/truck delivery to our warehouses and/or a customer’s warehouse of our products; ● complications in complying with the laws and policies of the United States affecting the importation of goods, including duties, quotas and taxes; and ● complications in complying with trade and foreign tax laws. 10 Any of these risks, including the cost of compliance with trade and foreign tax laws, could disrupt the supply of our products or increase our expenses.In particular, the uncertainty regarding the ability of certain European countries to continue to service their sovereign debt obligations and the related financial restructuring efforts by European governments may cause the value of several European currencies, including the euro, to fluctuate, which may adversely affect our non-U.S. dollar sales and earnings.As we have manufacturing operations in Italy, a significant disruption of the political or financial systems there could put these manufacturing operations at risk, which could ultimately adversely affect our profitability or operating results. We are subject to environmental and safety regulations. We are subject to supra national, federal, state, local and foreign laws and other legal requirements related to the generation, storage, transport, treatment and disposal of materials as a result of our manufacturing and assembly operations. These laws include the Resource Conservation and Recovery Act (as amended), the Clean Air Act (as amended) and the Comprehensive Environmental Response, Compensation and Liability Act (as amended). We believe that our existing environmental management system is adequate and we have no current plans for substantial capital expenditures in the environmental area. We do not currently anticipate any material adverse impact on our results of operations, financial condition or competitive position as a result of our compliance with federal, state, local and foreign environmental laws or other legal requirements. However, risk of environmental liability and changes associated with maintaining compliance with environmental laws is inherent in the nature of our business and there is no assurance that material liabilities or changes would not arise. We rely on our credit facilities to provide us with sufficient working capital to operate our business. Historically, we have relied upon our existing credit facilities to provide us with adequate working capital to operate our business.The availability of borrowing amounts under our revolving credit facilities is generally dependent upon the amount and quality of the accounts receivable and inventory collateralizing our credit facilities.As a result, the bankruptcy of a major customer could have a significant negative impact on the availability of borrowing amounts under our revolving credit facilities.If our lenders reduce or terminate our access to amounts under our credit facilities, we may not have sufficient capital to fund our working capital needs and/or we may need to secure additional capital or financing to fund our working capital requirements or to repay outstanding debt under our credit facilities.We can make no assurance that we will be successful in ensuring our availability of amounts under our credit facilities or in connection with raising additional capital and that any amount, if raised, will be sufficient to meet our cash flow requirements.If we are not able to maintain our borrowing availability under our credit facilities and/or raise additional capital when needed, we may be forced to sharply curtail our efforts to manufacture and promote the sale of our products or to curtail our operations.Ultimately, we may be forced to cease operations. Our debt covenants may limit our ability to complete acquisitions, incur debt, make investments, sell assets, merge or complete other significant transactions. Our credit facilities and certain other of our debt instruments include limitations on a number of our activities, including our ability to: ● incur additional debt; ● create liens on our assets or make guarantees; ● make certain investments or loans; ● pay dividends; or ● dispose of or sell assets, make acquisitions above certain amounts or enter into a merger or similar transaction. Our credit facilities also contain a number of financial covenants.The restrictive covenants in our credit facilities may limit our ability to engage in acts that may be in our best long term interests.A breach of any of the restrictive covenants in our credit facilities could result in a default under these facilities.If a default occurs, the lenders under our credit facilities may elect to declare all outstanding borrowings, together with accrued interest, to be immediately due and payable, to terminate any commitments they have to provide further borrowings and to exercise any other rights they have under the facilities or applicable law. 11 Our shares of common stock are thinly traded and our stock price may be volatile. Because our common stock is thinly traded, its market price may fluctuate significantly more than the stock market in general or the stock prices of similar companies, which are exchanged, listed or quoted on NASDAQ. We believe there are 3,958,699 shares of our Class A common stock held by non-affiliates as of November 30, 2012. Thus, our common stock will be less liquid than the stock of companies with broader public ownership, and as a result, the trading price for our shares of common stock may be more volatile. Among other things, trading of a relatively small volume of our common stock may have a greater impact on the trading price for our stock than would be the case if our public float were larger. Our business is susceptible to adverse weather conditions or events. Our success is in part affected by adverse weather conditions, including fires, floods, tornados and other natural disasters. Such events have the tendency to create fluctuations in demand for our products which may impact our borrowing costs, increase our expenses and reduce our profitability.Moreover, our profitability is affected by our ability to successfully manage our inventory levels and demand for our products, which, in part depends upon the efficient operation of our production and delivery systems. These systems are vulnerable to damage or interruption from the aforementioned natural disasters.Such natural disasters could adversely impact our ability to meet delivery requirements of our customers, which may result in our need to incur extra costs to expedite production and delivery of product to meet customer demand. Any of these events could negatively impact our profitability. ITEM 1A.UNRESOLVED STAFF COMMENTS Not Applicable 12 ITEM 2.PROPERTIES The Company maintains leased and owned manufacturing, warehousing, distribution and office facilities throughout the world. The Company believes that its facilities are well maintained and have capacity adequate to meet its current needs. See Note 5 to the consolidated financial statements included elsewhere in this report for a discussion of the Company’s lease obligations. As of September 28, 2012, the Company’s principal manufacturing (identified with an asterisk) and other locations are: Alpharetta, Georgia (Marine Electronics) Antibes, France (Diving) Barcelona, Spain (Diving) Batam, Indonesia* (Diving and Outdoor Equipment) Bellingham, Washington (Watercraft) Binghamton, New York* (Outdoor Equipment) Brignais, France (Watercraft) Brussels, Belgium (Diving) Burlington, Ontario, Canada (Marine Electronics, Outdoor Equipment, Watercraft) Casarza Ligure, Italy* (Diving) Chai Wan, Hong Kong (Diving) Chatswood, Australia (Diving) El Cajon, California (Diving) Eufaula, Alabama* (Marine Electronics) Little Falls, Minnesota* (Marine Electronics) Mankato, Minnesota* (Marine Electronics) Napier, New Zealand* (Watercraft) Old Town, Maine* (Watercraft) Shanghai, China (Marine Electronics) Silverdale, New Zealand* (Watercraft) Viareggio, Italy (Marine Electronics) Wendelstein, Germany (Diving) Yokahama, Japan (Diving) Zurich, Switzerland (Diving) The Company’s corporate headquarters is located in a leased facility in Racine, Wisconsin. ITEM 3. LEGAL PROCEEDINGS See Note 13 to the consolidated financial statements included elsewhere in this report for a discussion of legal proceedings. ITEM 4. MINE SAFETY DISCLOSURES None. 13 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Certain information with respect to this item is included in Notes 9 and 10 to the Company's consolidated financial statements included elsewhere in this report. The Company’s Class A common stock is traded on the NASDAQ Global MarketSM under the symbol: JOUT. There is no public market for the Company’s Class B common stock. However, the Class B common stock is convertible at all times at the option of the holder into shares of Class A common stock on a share for share basis. As of November 28, 2012, the Company had 705 holders of record of its Class A common stock and 30 holders of record of its Class B common stock. We believe the number of beneficial owners of our ClassA common stock on that date was substantially greater. A summary of the high and low closing prices for the Company’s Class A common stock during each quarter of the years ended September 28, 2012, September 30, 2011 and October 1, 2010 is as follows: First Quarter Second Quarter Third Quarter Fourth Quarter Stock prices: High $ Low The following limitations apply to the ability of the Company to pay dividends: ● Pursuant to the Company’s revolving credit and security agreement, dated September 29, 2009, as amended, the Company is limited in the amount of restricted payments (primarily dividends and repurchases of common stock) made during each fiscal year. The Company may declare, and pay, dividends in accordance with historical practices, but in no event may the aggregate amount of all dividends for any fiscal year exceed 25% of the Company’s net income for that fiscal year. ● The Company’s Articles of Incorporation provide that no dividend, other than a dividend payable in shares of the Company’s common stock, may be declared or paid upon the Class B common stock unless such dividend is declared or paid upon both classes of common stock. Whenever a dividend (other than a dividend payable in shares of Company common stock) is declared or paid upon any shares of Class B common stock, at the same time there must be declared and paid a dividend on shares of Class A common stock equal in value to 110% of the amount per share of the dividend declared and paid on shares of Class B common stock. Whenever a dividend is payable in shares of Company common stock, such dividend must be declared or paid at the same rate on the Class A common stock and the Class B common stock. 14 Total Shareholder Return The graph below compares on a cumulative basis the yearly percentage change since September 28, 2007 in the total return (assuming reinvestment of dividends) to shareholders on the Class A common stock with (a) the total return (assuming reinvestment of dividends) on The NASDAQ Stock Market-U.S. Index; (b) the total return (assuming reinvestment of dividends) on the Russell 2000 Index; and (c) the total return (assuming reinvestment of dividends) on a self-constructed peer group index. The peer group consists of Arctic Cat Inc., Brunswick Corporation, Callaway Golf Company, Escalade Inc., Marine Products Corporation and Nautilus, Inc. The graph assumes $100 was invested on September 28, 2007 in the Company’s Class A common stock, The NASDAQ Stock Market-U.S. Index, the Russell 2000 Index and the peer group index. * $100 invested on September 28, 2007 in stock or index, including reinvestment of dividends. Indexes calculated on a mid-month basis. 9/28/2007 10/3/2008 10/2/2009 10/1/2010 9/30/2011 9/28/2012 Johnson Outdoors Inc. $ NASDAQ Composite Russell 2000 Index Peer Group The information in this section titled “Total Shareholder Return” shall not be deemed to be “soliciting material” or “filed” with the Securities and Exchange Commission or subject to Regulation 14A or 14C promulgated by the Securities and Exchange Commission or subject to the liabilities of section 18 of the Securities Exchange Act of 1934, as amended, and this information shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. 15 ITEM 6.SELECTED FINANCIAL DATA The following table presents selected consolidated financial data, which should be read along with the Company’s consolidated financial statements and the notes to those statements and with “Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in or referred to elsewhere in this report.The Operating Results for the years ended September 28, 2012, September 30, 2011 and October 1, 2010, and the balance sheet data as of September 28, 2012 and September 30, 2011, are derived from the Company’s audited consolidated financial statements included elsewhere herein.The Operating Results for the years ended October 2, 2009 and October 3, 2008, and the balance sheet data as of October 1, 2010, October 2, 2009 and October 3, 2008 are derived from the Company’s audited consolidated financial statements which are not included in this report.The historical results are not necessarily indicative of results to be expected for future periods. September 28 September 30 October 1 October 2 October 3 (thousands, except per share data) OPERATING RESULTS Net sales $ Gross profit Impairment losses - - - Litigation settlement ) - Total operating expenses Operating profit (loss) ) Interest expense Other (income) expense, net ) Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Income (loss) from discontinued operations - - - 41 ) Net income (loss) $ ) $ ) Weighted average common shares - Dilutive Net income (loss) per common share - Diluted: Class A $ ) $ ) Class B $ ) $ ) BALANCE SHEET DATA Current assets $ Total assets Current liabilities Long-term debt, less current maturities Total debt Shareholders' equity $ 16 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Unless otherwise stated, all monetary amounts in this Management’s Discussion and Analysis of Financial Condition and Results of Operations, other than per share amounts, are stated in thousands. Executive Overview The Company designs, manufactures and markets high quality recreational products for the outdoor enthusiast. Through a combination of innovative products, strong marketing, a talented and passionate workforce and efficient distribution, the Company seeks to set itself apart from the competition. Its subsidiaries operate as a network that promotes innovation and leverages best practices and synergies, following the strategic vision set by executive management and approved by the Company’s Board of Directors. The Company’s fiscal 2012 revenues improved by 1.2% while operating profit grew 21.2% from the prior year.Sales reflect the year over year unfavorable impact of currency translation of 1.3%.The increase in operating margin in the current year over the prior year was impacted in part by favorable legal and insurance settlements during the year as well as profits driven by the increased Marine Electronics sales volume and margin improvements in the Diving business. Net income of $10,134 decreased by $22,510 over fiscal 2011 due significantly to a $30,186 increase in tax expense which related primarily to the reversal of a valuation reserve for deferred tax assets in the prior year. Results of Operations Summary consolidated financial results from continuing operations for the fiscal years presented were as follows: (thousands, except per share data) Net sales $ $ $ Gross profit Operating expenses Operating profit Interest expense Other (income) expense, net ) Income tax expense (benefit) ) Net income The Company's internal and external sales and operating profit (loss) by business segment are as follows: Net sales: Marine Electronics $ $ $ Outdoor Equipment Watercraft Diving Other / Eliminations ) ) ) Total $ $ $ Operating profit (loss): Marine Electronics $ $ $ Outdoor Equipment Watercraft ) ) Diving Other / Corporate ) ) ) Total $ $ $ See Note 12 to the Consolidated Financial Statements included elsewhere in this report for the definition of segment net sales and operating profit. 17 Fiscal 2012 vs Fiscal 2011 Net Sales Net sales in 2012 increased 1.2% to $412,292 compared to $407,422 in 2011.The increase was driven primarily by the success of the Marine Electronics business in the U.S. which more than offset the negative effect of foreign currency translation in Diving and sluggish to declining sales in Watercraft and Outdoor Equipment. Net sales for the Marine Electronics business increased $9,119, or 4.1% during 2012.Innovative products such as Minn Kota’s i-Pilot wireless GPS trolling system and increased OEM sales helped fuel the growth. Outdoor Equipment net sales decreased $3,554, or 9.1%, in 2012 primarily due to a slowdown in the consumer camping market and further declines in U.S. military spending. The Watercraft business experienced an increase in sales of approximately 1%, or $469, due primarily to high volumes of low margin product sold to outdoor retailers and the sale of inventory to a distributor related to the closure of the UK sales office. Net sales for the Diving business declined $1,549, or 1.7%, year over year, due primarily to $3,825, or 4.3%, of unfavorable currency translation, which more than offset increased sales in the U.S. and Asian markets. Cost of Sales Cost of sales was $247,970, or 60.1% of net sales on a consolidated basis for the year ended September 28, 2012 compared to $244,287 or 60.0% of net sales in the prior year.Costs of raw materials and components increased only slightly over the prior year while increases in labor rates were largely offset by process improvement efforts in each of the businesses. Gross Profit Gross profit of $164,322 was 39.9% of net sales on a consolidated basis for the year ended September 28, 2012 compared to $163,135 or 40.0% of net sales in the prior year. Gross profit in the Marine Electronics business increased $2,685 from the prior year due primarily to the 9.1% increase in sales volume, which was offset in part by inventory write-offs and other costs related to the closure of the European office. Gross profit in the Outdoor Equipment business decreased $1,099 from 2011 due to decreases in sales, but increased as a percent of net sales from 36.7% in the prior year to 37.3% in 2012.The increase in gross profit as a percentage of net sales in 2012 was largely driven by the impact of the flood in the prior year results and a favorable mix in the military tent business in the current year. Gross profit in the Watercraft segment was $1,800 lower than 2011 levels and decreased as a percent of sales from 32.5% in 2011 to 29.2% in 2012.The decrease in gross profit was due primarily to the mix of lower priced product as well as the closure of the U.K. sales office and the sale of its remaining inventory to a distributor at low margins. Gross profit for the Diving segment increased by $1,363 and increased as a percentage of sales from 48.2% in 2011 to 50.6% in 2012.The increase in margin was driven primarily by price increases implemented in the current year to address the impact of cost increases in the prior year. 18 Operating Expenses Operating expenses overall decreased from the prior year by $2,556.The decrease was driven by a $3,500 favorable settlement with an insurance carrier that was recognized as an expense reduction in the Company’s second fiscal quarter and $2,600 of lower legal expenses, offset in part by an increase in bad debt expense, higher incentive compensation expense, and higher deferred compensation expense resulting from the increase in the market value of the non-qualified plan’s assets. Operating expenses for the Marine Electronics segment decreased by $1,470 from 2011 levels.The decrease was due mainly to lower legal and warranty costs offset in part by higher incentive compensation and severance costs related to the closure of the European office. Outdoor Equipment operating expenses decreased by $934 from their levels in 2011 due primarily to the recovery of flood related losses in the current year versus flood related expenses incurred in the prior year.See further discussion of the impact of the flooding at Note 14 to the Consolidated Financial Statements included elsewhere in this report. The Watercraft business saw a decline in operating expenses of $2,743 from the prior year due primarily to the favorable insurance settlement of $3,500 which was partially offset by costs related to the closure of the U.K. office and restructuring activities in the U.S.See further discussion of the impact of the insurance settlement at Note 13 to the Consolidated Financial Statements included elsewhere in this report. Operating expenses for the Diving business decreased by $1,434 due primarily to the $1,636 favorable impact of currency translation which was offset in part by higher bad debt expense driven by the economic conditions in southern Europe. Operating Results The Company’s operating profit was $21,413 in 2012 compared to an operating profit of $17,670 in fiscal 2011.Marine Electronics operating profit increased by $4,156 from the prior year. Outdoor Equipment operating profit declined year over year from $2,996 to $2,831.The Watercraft business incurred an operating loss in 2012 of $408, compared to a loss of $1,351 in the prior year.Diving operating profit increased $2,798 from the prior year. Other Income and Expenses Interest expense decreased from the prior year by $962, due largely to lower principal balances, decreases in interest rates and lower expense for amortization of interest rate swaps. Interest income was approximately $100 in both years. Other income of $631 in fiscal 2012 compared to other expense of $2,290 in the prior year.The current year included currency losses of $213 which were more than offset by market gains of $1,320 on deferred compensation plan assets.In the prior year, this line item included $1,701 of currency losses and market losses of $253 on the deferred compensation plan assets.Market gains and losses on deferred compensation plan assets recognized in Other Income and Expense are offset in full in Operating Expenses. Pretax Income and Income Taxes The Company realized pretax income of $19,926 in fiscal 2012, compared to pretax income of $12,250 in fiscal 2011. The Company recorded income tax expense of $9,792 in 2012 compared to $20,394 of income tax benefit in 2011.The 2011 benefit reflected the net reduction of the Company’s deferred tax asset valuation allowance which was a result of the Company’s determination at the end of fiscal 2011 that it was more likely than not to realize the majority of its deferred tax assets.See further discussion of the deferred tax asset valuation allowance in Note 6 to the Consolidated Financial Statements found elsewhere in this report. Net Income The Company recognized net income of $10,134 in fiscal 2012, or $1.03 per diluted common share, compared to net income of $32,644 in fiscal 2011, or $3.36 per diluted common share, based on the factors discussed above. 19 Fiscal 2011 vs Fiscal 2010 Net Sales Net sales in 2011 increased 6.5% to $407,422 compared to $382,432 in 2010.The increase was driven primarily by the success of new products in the Marine Electronics business.Those sales, in addition to favorable foreign currency translations which positively impacted sales by $6,367 in comparison to 2010, more than offset significant declines in sales in the Outdoor Equipment and Watercraft businesses. Net sales for the Marine Electronics business increased $36,621, or 19.7%, during 2011.Both the Minn Kota and Humminbird brands grew by over 20% in all channels and each exceeded $100 million in sales.The increases were primarily the result of the introduction of successful new products including Talon shallow water anchors and Humminbird Down Imaging fishfinders. Outdoor Equipment net sales decreased $9,808 in 2011, or 20.1%, primarily due to significant reductions in military spending and the temporary closure of the Binghamton, New York facility due to the flood that occurred in September 2011.See further discussion of the impact of the flooding at Note 14 to the Consolidated Financial Statements included elsewhere in this report. The Watercraft business experienced a decline in sales of $6,269, or 9.8%, across all sales channels and all brands.Both a slow start to the paddling season due to unfavorable weather conditions and overall weak demand were the primary drivers leading to the decline year over year. The Diving business saw an increase in sales of $4,468, or 5.3% year over year, due in large part to favorable currency translation of $3,656, or 4.3% year over year, as well as wider distribution of the new SUBGEAR brand and increased SCUBAPRO demand. Cost of Sales Cost of sales was 60.0% of net sales on a consolidated basis for the year ended September 30, 2011 compared to $228,909 or 59.9% of net sales in 2010.The cost of sales increase of $15,378 was primarily attributable to the increase in sales volume during 2011 as compared to 2010. Gross Profit Gross profit of $163,135 was 40.0% of net sales on a consolidated basis for the year ended September 30, 2011 compared to $153,523 million or 40.1% of net sales in the prior year.The gross profit increase of $9,612 was primarily attributable to the increase in sales volume during 2011 as compared to 2010. Gross profit in the Marine Electronics business increased $16,209 from 2010 due to higher sales volume.Favorable product mix and increased efficiencies resulting from the higher sales volumes improved this segment’s gross profit as a percent of net sales from 38.1% in 2010 to 39.1% in 2011. Gross profit in the Outdoor Equipment business decreased $3,738 from 2010, and declined as a percent of net sales from 37.0% to 36.7% in 2011 primarily due to lower volumes and the related reduced absorption of fixed costs. Gross profit in the Watercraft segment was 32.5% of net sales in 2011 and was $3,695 lower than 2010 levels, which were equal to 35.1% of net sales.The decrease in gross profit was due primarily to lower sales volumes and reduced absorption of fixed costs. Gross profit for the Diving segment increased by $828 but decreased as a percentage of sales from 49.7% in 2010 to 48.2% in 2011 primarily due to increases in product and component costs. Operating Expenses Operating expenses increased in 2011 from 2010 by $6,497.The increase was mainly attributable to higher direct expenses related to higher sales volumes, increased R&D spending and higher legal costs. 20 Operating expenses for the Marine Electronics segment increased by $9,073 from 2010 levels.The increase was due mainly to increased direct expenses as the result of higher sales volumes and increased legal costs. Outdoor Equipment operating expenses decreased by $854 from 2010 levels due primarily to lower marketing related costs which were driven by the declines in sales volume during 2011. The Watercraft business saw a decline in operating expenses of $517 from 2010 due primarily to lower direct expenses driven by lower sales volume which were offset in part by increased freight costs. Operating expenses for the Diving business increased by $249 due primarily to the $2,067 unfavorable impact of currency translation which was largely offset by the effects of cost reduction efforts undertaken in this segment. Operating Results The Company’s operating profit was $17,670 in 2011 compared to an operating profit of $14,554 in fiscal 2010.Marine Electronics operating profit increased by $7,136 from the prior year. Outdoor Equipment operating profit declined to $2,996, half the level of 2010.The Watercraft business incurred an operating loss in 2011 of $1,351, compared to an operating profit of $1,826 in 2010, a decline of $3,177.Diving operating profit increased $580 from the prior year. Other Income and Expenses Interest expense decreased from the prior year by $1,837, due largely to lower amortization of interest rate swaps and interest rate decreases which resulted from renegotiating and amending the Company’s debt agreements during 2011. Interest income was less than $100 in both years. Other expense of $2,290 in fiscal 2011 compared to $367 in the prior year.The other expense in 2011 reflected currency losses of $1,701 and market losses of $382 on deferred compensation plan assets.In the 2010, this line item included $1,175 of currency losses offset in part by market gains of $730 on the deferred compensation plan assets. Pretax Income and Income Taxes The Company realized pretax income of $12,250 in fiscal 2011, compared to pretax income of $9,192 in fiscal 2010. The Company recorded an income tax benefit of $20,394 in 2011 compared to $2,653 of income tax expense in 2010.The 2011 income tax benefit reflected the net reduction of its deferred tax asset valuation allowance which was due primarily to the Company’s determination at the end of fiscal 2011 that it was more likely than not to realize the majority of its deferred tax assets.See further discussion of the deferred tax asset valuation allowance in Note 6 to the Consolidated Financial Statements found elsewhere in this report. Net Income The Company recognized net income of $32,644 in fiscal 2011, or $3.36 per diluted common share, compared to net income of $6,539 in fiscal 2010, or $0.68 per diluted common share, based on the factors discussed above. 21 Financial Condition, Liquidity and Capital Resources The Company’s cash flows from operating, investing and financing activities, as reflected in the accompanying Consolidated Statements of Cash Flows, are summarized in the following table: (thousands) Cash (used for) provided by: Operating activities $ $ $ Investing activities ) ) ) Financing activities ) ) ) Effect of foreign currency rate changes on cash ) Increase in cash and cash equivalents $ $ $ Operating Activities The following table sets forth the Company’s working capital position at the end of each of the years shown: (thousands, except share data) Current assets $ $ Current liabilities Working capital $ Current ratio 3.1:1 2.7:1 Cash flows provided by operations totaled $31,764, $30,980 and $19,751 in fiscal 2012, 2011 and 2010, respectively. The most significant drivers in the increase in cash flows from operations over the past two years were increases in income and decreases in accounts receivable. Depreciation and amortization charges were $11,882, $10,877 and $9,977 in fiscal 2012, 2011 and 2010, respectively. Investing Activities Cash flows used for investing activities were $10,789, $13,323 and $9,271 in fiscal 2012, 2011 and 2010, respectively.The purchase of Waypoint Technologies Inc. and Pro Map Technologies Inc., the maker of LakeMaster® brand high definition electronic lake charts used $3,969 of cash in fiscal 2011.Expenditures for property, plant and equipment were $12,032, $9,367 and $9,966 in fiscal 2012, 2011 and 2010, respectively. In general, the Company’s ongoing capital expenditures are primarily related to tooling for new products and facilities and information systems improvements. Financing Activities The following table sets forth the Company’s debt and capital structure at the end of the past two fiscal years: (thousands, except share data) Current debt $ $ Long-term debt Total debt Shareholders' equity Total capitalization $ Total debt to total capitalization % % Cash flows used for financing activities totaled $5,256 in fiscal 2012 compared to $8,648 in 2011 and $7,572 in 2010.Payments on long-term debt were $6,112, $1,292, and $594 in fiscal 2012, 2011 and 2010, respectively. The Company had current maturities of its long-term debt of $526 and $3,494 as of September 28, 2012 and September 30, 2011, respectively, and no outstanding borrowings on its revolving credit facilities as of the end of either fiscal year.The Company had outstanding borrowings on long-term debt (net of current maturities) of $8,334 and $11,478 as of September 28, 2012 and September 30, 2011, respectively. 22 The Company’s term loans have a maturity date of September 29, 2029.Each term loan requires monthly payments of principal and interest.Interest on the aggregate outstanding amount of the term loans is based on the prime rate plus an applicable margin. The interest rate in effect on the term loans was 5.25% at September 28, 2012. The term loans are guaranteed in part under the United States Department of Agriculture Rural Development program and are secured with a first priority lien on land, buildings, machinery and equipment of the Company’s domestic subsidiaries and a second lien on working capital and certain patents and trademarks of the Company and its subsidiaries.Any proceeds from the sale of secured property are first applied against the related term loans and then against the Revolvers. The aggregate term loan borrowings are subject to a pre-payment penalty. The penalty is currently 8% of the pre-payment amount, and the penalty will decrease by 1% annually on the anniversary date of the effective date of the loan agreement. On November 16, 2010, the Company and certain of its subsidiaries entered into amendments to their Revolving Credit Agreements (or “Revolvers”).The amended terms of the Revolvers, maturing on November 16, 2014, provide for funding of up to $75,000, with an accordion feature that provides the Company with the option to increase the maximum seasonal financing availability by $25,000subject to the approval of the lenders. Borrowing availability under the Revolvers is based on certain eligible working capital assets, primarily accounts receivable and inventory of the Company and its subsidiaries. The Revolvers contain a seasonal line reduction that reduces the maximum amount of borrowingsto $50,000 during the period from mid-July to mid-November, consistent with the Company's reduced working capital needs throughout that period, and requires an annual seasonal pay down provision that reduces the borrowing capacity to $30,000 for 60 consecutive days.The amendments to the Revolvers reset the interest rate calculation each quarter,by instituting an applicable margin based on the Company’s leverage ratio for the trailing twelve month period. The applicable margin ranges from 2.25% to 3.0%. The interest rate on the Revolvers is based on LIBOR or the prime rate, at the Company’s discretion, plus an applicable margin.The interest rate in effect on the Revolvers at September 28, 2012, based primarily on LIBOR, was approximately 2.50%. The Revolvers are secured with a first priority lien on working capital assets and certain patents and trademarks of the Company and its subsidiaries and a second priority lien on land, buildings, machinery and equipment of the Company’s domestic subsidiaries.As cash collections related to secured assets are applied against the balance outstanding under the Revolvers, the liability is classified as current.The Company’s remaining borrowing availability under the Revolvers was approximately $28,100 at September 28, 2012. Under the terms of the Revolvers, the Company is required to comply with certain financial and non-financial covenants.Among other restrictions, the Company is restricted in its ability to pay dividends, incur additional debt and make acquisitions or divestitures above certain amounts.The key financial covenants include a minimum fixed charge coverage ratio, limits on minimum net worth and EBITDA, a limit on capital expenditures, and, as noted above, a seasonal pay-down requirement. See Note 2 to the Consolidated Financial Statements found elsewhere in this report regarding additional information on the Company’s borrowing arrangements, including certain amendments entered into by the Company and certain of its subsidiaries in connection with the Company’s Revolvers. As of September 28, 2012, the Company held approximately $46,400 of cash and cash equivalents in bank accounts in foreign taxing jurisdictions. 23 Contractual Obligations and Off Balance Sheet Arrangements The Company has contractual obligations and commitments to make future payments under its existing credit facilities, including interest, operating leases and open purchase orders.The following schedule details these significant contractual obligations at September 28, 2012. Total Less than 1 year 2-3 years 4-5 years After 5 years Long-term debt $ Short-term debt - Operating lease obligations Open purchase orders - - - Contractually obligated interest payments Total contractual obligations $ The Company utilizes letters of credit primarily as security for the payment of future claims under its workers’ compensation insurance. Letters of credit outstanding at September 28, 2012 were $1,401 compared to $2,103 on September 30, 2011 and were included in the Company’s total loan availability.The Company had no unsecured revolving credit facilities at its foreign subsidiaries as of September 28, 2012.The Company had no unsecured lines of credit as of September 28, 2012. The Company has no other off-balance sheet arrangements. The Company anticipates making contributions to its defined benefit pension plans of $1,140 through September 27, 2013. On November 14, 2012, subsequent to the end of the Company’s most recent fiscal yearthe Company acquired all of the outstanding common and preferred stock of Jetboil, Inc. (“Jetboil”).Jetboil, founded and based in Manchester, New Hampshire, designs and manufactures the world’s top brand of outdoor cooking systems.The approximately $16,000 acquisition was funded with existing cash and credit facilities.The Company believes that sales of Jetboil’s innovative cooking products can be expanded through the Company’s global marketing and distribution network and both companies will benefit from an increased presence in the outdoor Specialty trade channel.The Jetboil acquisition will be included in the Company’s Outdoor Equipment segment.The Company anticipates that Jetboil will contribute approximately $10,000 of sales and $1,500 of operating profit to fiscal 2013 results. The Company is currently in the process of determining the fair value of the assets acquired and the liabilities assumed in this business combination. Market Risk Management Foreign Exchange Risk The Company has significant foreign operations, for which the functional currencies are denominated primarily in euros, Swiss francs, Japanese yen and Canadian dollars. As the values of the currencies of the foreign countries in which the Company has operations increase or decrease relative to the U.S. dollar, the sales, expenses, profits, losses, assets and liabilities of the Company’s foreign operations, as reported in the Company’s consolidated financial statements, increase or decrease, accordingly. Approximately 23% of the Company’s revenues for the fiscal year ended September 28, 2012 were denominated in currencies other than the U.S. dollar.Approximately 12% were denominated in euros, with the remaining 11% denominated in various other foreign currencies.Changes in foreign currency exchange rates can cause unexpected financial losses or cash flow needs. 24 The Company mitigates a portion of the fluctuations in certain foreign currencies through the use of foreign currency forward contracts.Foreign currency forward contracts enable the Company to lock in the foreign currency exchange rate for a fixed amount of currency to be paid or received on a specified date in the future. The Company uses such foreign currency forward contracts to mitigate the risk associated with changes in foreign currency exchange rates on financial instruments and known commitments denominated in foreign currencies. Interest Rate Risk The Company operates in a seasonal business and experiences significant fluctuations in operating cash flow as working capital needs increase in advance of the Company’s primary selling and cash generation season, and decline as accounts receivable are collected and cash is accumulated or debt is repaid.The Company’s goal in managing its interest rate risk is to maintain a mix of floating rate and fixed rate debt such that permanent non-equity capital needs are largely funded with long term fixed rate debt and seasonal working capital needs are funded with short term floating rate debt. When the appropriate mix of fixed rate or floating rate debt cannot be directly obtained in a cost effective manner, the Company may enter into interest rate swap contracts in order to change floating rate interest into fixed rate interest or vice versa for a specific amount of debt in order to achieve the desired proportions of floating rate and fixed rate debt.An interest rate swap is a contract in which the Company agrees to exchange, at specified intervals, the difference between fixed and variable interest amounts calculated by reference to an agreed upon notional principal amount.The notional amount is the equivalent amount of debt that the Company wishes to change from a fixed interest rate to a floating interest rate or vice versa and is the basis for calculating the related interest payments required under the interest rate swap contract. Commodities Certain components used in the Company’s products are exposed to commodity price changes. The Company manages this risk through instruments such as purchase orders and non-cancelable supply contracts. Primary commodity price exposures include costs associated with metals, resins and packaging materials. Impact of Inflation The Company anticipates that changing costs of basic raw materials may impact future operating costs and, accordingly, the prices of its products. The Company is involved in continuing programs to mitigate the impact of cost increases through changes in product design and identification of sourcing and manufacturing efficiencies. Price increases and, in certain situations, price decreases are implemented for individual products, when appropriate. The Company’s results of operations and financial condition are presented based on historical cost.The Company does not believe that inflation has significantly affected its results of operations. Sensitivity to Changes in Value The estimates that follow are intended to measure the maximum potential fair value or earnings the Company could lose in one year from adverse changes in market interest rates. The calculations are not intended to represent actual losses in fair value or earnings that the Company expects to incur. The estimates do not consider favorable changes in market rates. The table below presents the estimated maximum potential loss in fair value and annual income before income taxes from a 100 basis point movement in interest rates on the Company's term loans outstanding at September 28, 2012: Estimated Impact on (thousands) Fair Value Income Before Income Taxes Interest rate instruments $
